OFFICE    OF THE ATTORNEY    GENERAL    OF TEXAS
                         AUSTIN




EoonorablsJulian &ontgomery
state Klghway Engineer
Auntin, Texas
zmar sir:




                                            er of Earoh e0,
1040, in whloh yo                           y Departaept ha*
determined that                              s may ragirter
its buses only                               n rach faot, you
request our an                                   out
                                              llet      ln y o u r
letter   le.
           to ll




                       that the All Amerlean Bus Lines
                       e prinoipal 0frh   in tbts other
                      knowing that no aotor bgr company
                  egal residenoe or prinoipal orribe
                 r oounty, is it the duty of the El@-
                 at, undar suoh siroumstances, to sup-
     ply the Tax Oolleotor or thfs other oountr with
     bus plates for the All Amerloan Bus Lines oimplr
     beoauca a request has been made of the Qepartamnt
     bg the Tax Colleotor of this othsr oountg iOr
     such plates in order to register the busee of the
     All Amerioan Bus Linea:
Honorable fulian t:ontgoaory,   page    2


           "(0) Ii your answer to question (b) 18 in
     the affirmtire, then what is the duty of the
     Highway Department should still another ooonty
     regueat bus plates in order to register the buss8
     of the All Anerioan 31s Lines? Alao lniom us
     as to the duty oi the Highway Department should
     every county in Texas request an unllmlted aup-
     ply or motor Im~iplatee.-
          In oplnlon NO. O-SOW, addressed to yoqyi3u will
reoall our m~ling as follows, in ooanection with the au-
thority of the Highway Department:
          "'9. what, 1.t.any, la the authority or the
     Righwar Department to determine d.lrputedolasel-
     rlcatlons or rahloles and other quwtlonr ln-
     volrlng aonstruotion of the re&stratlon lawa
     which arlae tram time to time?*
            wArtlale  66OSa, Vernon'a Annotated Civil
     Statutes,    places the datr of motor vehlele reg-
     lstration 'upon the state Iil@tuy Department.
     When the oounty tax oolleotor aot8, he aotr only
     a8 agent of raid Department.           Article   Q678a-8,
     mwra, prorlder,  in partr
             ‘I  . . #hall apply each Jbar to the State
     Wgl~y       Depament   through the cocnty tax eol-
               . . . •.~.
          *Artlole 6675a-12, Vernon*6           Annotated Civil
     Statuter, prorldea, in part3
          WiThe Dq?artment 8hall lame, or cause to be
     lsmue6, to the owner or laoh rehlole reglstereQ
     tut4erthe prorieio~ 0r t&26 Aef a liaame re-
     aelpt whleh aha&& lndleate. . f
            *Article    bWSa-13, Vernon's Aanotated Civil
     Statuter,     yroridee,  in part:

             "'The Departlnent8hall    isrue     or   06we   to be
     lasued, ene lioenae number plate for saoh aotor
     OJOlC),road tnotor, trailer or eeml-txaiSer, and
     two lloense aumber plates for any other rehl6le
     registered under this Aot. . . .*
                                                               474


gonorable Julian koutgomry,   Sage 3


          "The Aot also provide4 for the applleatlon
     to be Lade to the oouuty tax oolleotor who Is
     the ouly one authorleed to reoelve the lloense
     fees provided in the Aot.
         *It may be seen iron the above quoted pro-
    visions of the A!otorVehlole Registration Aot
    that the-;qppfIoatfonIs made to the State Filgh-
    way Departzstik who I4 to 14aue a license reoelpt
    and lloenee plates. Nowhere in the AOt 1s it
    provided whose word 16 to be final in case of
    disputed cla66ItioatIon of vehioles. From the
    above Quoted statutes which plaoe the duty on
    the State Highway Department to reoelve the ap-
    plioation and to lasue the license plates and
    the license receipts, w6 are of the opinion that
    the State Highway Department 1s the proper au-
    thority to detemlne disputed clasalrlcatIon of
    vehicles. It I# evident throughout the Aat that
    the tax collector 1s merely aotlng as agent for
    the State HIghway Department. Your attention Is
    further oklled to the faat that the ouly tIn6
    that It beoomee neoe44ary ror the applloatlon to
    be subxltted to the state Highway Department for
    said Department*8 approval before lloense plates
    may be Issued I4 in on48 of vehicles nhloh are
    the property of the United States (;overnmentor
    the State of Texas or any oounty or olty thereof.
    Artiole 6675a-3aa 40 spealfloally provides.
          =@hlle the Aot taksn aa a whole probably
     oontemplates t&et the county tax oolleotor 1s
     to issue the licenee reoelpt upon applloatlon
     reoelved by hIa, the Act plaoes the duty of the
     enforoemnt of the sahe upon the State El&may
     Department which Depart&e& should be the final
     aut.horItyIn the settlessnt of dlsputsd olassl-
     floatIons.
          "The authority disoussed ln oonneotlon with
     this question 1s a8 between the state Highway
     Department and the oounty tax oolleotor. hothing
     herein shall be oonatrued as $rohlblting an ap-
     peal by a motor tiehloleowner from a ruling OS
     the Highway Department to the courts of this State."
          In amswer to your question (a) it 1s our opinion
that the Highway Departaertthaving deterazlnedthat the buses
                                                                         475

Honorable Julian ~ontgomarj, mge           4



of the All A&erican Bue L1n.m should be registerad in Dall~~e
county, it then brooms the duty of raid Departstentto uup-
ply the Tax colh4atorof Dallas County with licemm plats8
for the regis:ratlon of 8UOh boaam.
          In answer to your qued.ion MO. b you am advised
that based upon the foot8 8tated, it 1s not the duty OS
rour Departmoat to 8ead motor buo ~lodnae plates to this
other county for the reglrtratlon of the buaea la question
in said county, which regirtratlon would be, am you state,
rmsuthorliteaby law.
             Aa wa here   atUiw8red your       quartioa   100. b in tb
       Itire your queatioa No. o door not need to be amwerd.
                                           Your8 very truly
                                      ATTORBXY CXNrtHALOF TEXASJ




                *G,-

                 ATTOFSEY GENERAL OF TEXAS